COLEMAN, Judge,
dissenting.
I respectfully disagree with the majority’s holding that the defendant’s encounter with the police was consensual and that he was not “seized” for Fourth Amendment purposes. The trial court found, and upon de novo review I agree, that a seizure occurred when the three uniformed police officers arrived in two marked police cruisers, confronted the defendant, and told him that he had been reported for and was suspected of selling drugs at that location. A seizure occurs when an individual is either physically .restrained or has submitted to a show of authority. California v. Hodari D., 499 U.S. 621, 625, 111 S.Ct. 1547, 1550, 113 L.Ed.2d 690 (1991). Here, the defendant submitted to a show of authority.
In my opinion, no reasonable person would have believed he was free to leave after being told by a police officer that he had been identified as the person who was selling drugs. Thus, although the police officers had the duty to investigate the anonymous complaint of criminal activity, without confirming or having some independent reason to suspect the defendant of a crime, they had no basis to lawfully detain or search the defendant. Nevertheless, they did so by a show of force *345and by telling the defendant that he had been reported for and was suspected of selling drugs. Therefore, in my opinion, the defendant’s “consent” to relinquish the drugs to the officers was not voluntary but was compelled by his being illegally detained. Because the drugs should have been suppressed as the “fruits” of an illegal detention, I would reverse the conviction.
Officer Loperl testified that he approached the defendant immediately after exiting his vehicle and told the defendant that he had been reported as the person who was selling drugs and that he matched the description of the individual who had been reported as selling drugs.
Q: When you approached [the defendant], what did you say to [him] first?
A: I stated to him that I had received a call that [he] was on this corner selling drugs and [that he] matched the description.
At a minimum, Officer Loperl’s statement identifying the defendant as matching the description informed the defendant that he was a suspect.
As the majority correctly states, a consensual encounter between a law enforcement officer and a citizen in which the officer identifies himself and states that he is conducting a narcotics investigation is not a seizure within the meaning of the Fourth Amendment. However, when the police expressly tell an individual that they have received information that the individual is engaging in criminal activity, the police “convey a message that compliance with their requests is required,” Florida v. Bostick, 501 U.S. 429, 435, 111 S.Ct. 2382, 2386, 115 L.Ed.2d 389 (1991), and “that failure to cooperate would lead only to formal detention.” United States v. Berry, 670 F.2d 583, 597 (5th Cir.1982). See also Florida v. Royer, 460 U.S. 491, 501, 103 S.Ct. 1319, 1326, 75 L.Ed.2d 229 (1983) (holding that the accused was seized “when the officers identified themselves as narcotics agents, told Royer that he was suspected of transporting narcotics, and asked him to accompany them to the police room”) (emphasis added); United States v. *346Glass, 741 F.2d 83, 85 (5th Cir.1984) (holding that the accused was seized when “the officers informed [him] that [he] was suspected of illegal activity”); United States v. Manchester, 711 F.2d 458, 460 (1st Cir.1983) (finding a seizure where the agents confronted the accused with their- suspicions that he was involved in drug trafficking); State v. Ossey, 446 So.2d 280, 285 (La.) (holding that there was a seizure where -the accused “was told that he was the focus of investigation”), cert. denied, 469 U.S. 916, 105 S.Ct. 293, 83 L.Ed.2d 228 (1984).
Officer Loperl’s statement to the defendant did not, as the majority states, merely explain to him that the officers were conducting a general investigation in response to a report of drug dealing. Rather, Loperl specifically identified the defendant as.the subject of their investigation by telling the defendant that he had been reported as the person selling drugs and that he matched the description of the person who had been reported selling drugs at that particular location. See United States v. Saperstein, 723 F.2d 1221, 1226 (6th Cir.1983) (finding a seizure where the agent stated “that he had information concerning the appellant and his probable activities as a drug courier”); Wilson v. People, 34 Cal.3d 777, 195 Cal. Rptr. 671, 680, 670 P.2d 325, 334 (1983) (finding a seizure where “the officer advised [the accused] that he had information that [the accused] was carrying a lot of drugs”), cert. denied, 466 U.S. 944, 104 S.Ct. 1929, 80 L.Ed.2d 474 (1984). Officer Loperl did not provide any details of the description given to the police. He did not qualify his initial statement or inform the defendant that he was free to leave. The unmistakable message conveyed to the defendant was that the officers had reason to detain him by virtue of the information they possessed. By their show of authority as law enforcement officers who suspected the defendant of selling drugs, and having so informed him, the defendant was seized.
I do not, contrary to the majority’s assertion, propose a per se rule that a seizure occurs every time a police officer “advises a suspect the police had received information that the suspect had been selling illegal drugs at a particular location.” Whether a seizure occurs depends upon whether, under all the circumstances, a reasonable person would feel free to leave. I concede, however, that being specifically identified by a police *347officer as a suspect in a particular crime which the officer is investigating is probably, in most eases, the most significant factor among the “totality of the circumstances” to determine whether a reasonable person would feel free to leave.1 In my judgment, however, it is less than candid for the majority to conclude that a reasonable person would have felt that he was free to leave after being told by one of three uniformed police officers that he was suspected of and had been reported selling drugs. To the contrary, as the trial court, I would hold that under such circumstances, a reasonable person would not feel free to leave. A reasonable person would have believed, as did this defendant, that he was being detained and that he was required to open his hands as requested by the officers who detained him.
The majority relies upon the Virginia Supreme Court’s holding in Baldwin v. Commonwealth, 243 Va. 191, 413 S.E.2d 645 (1992), to overrule the trial court’s finding of an “investigatory detention” and to hold that the encounter was consensual. The facts in Baldwin are distinguishable from the facts here and the holding there does not support the majority’s decision. The one officer in Baldwin shone his search light on two persons in an apartment parking lot and asked them to come to his cruiser. The officer did not suggest or tell them they were suspected of anything or even that he was investigating a complaint concerning persons reported as being drunk in public. Although Baldwin does not, in my view, support the majority’s consensual encounter holding, the holding in Baldwin is relevant to the extent it requires that we must give deference to the trial court’s factual findings in determining whether an officer’s actions constituted a show of authority that would constitute a seizure. See Satchell, 20 Va.App. at 650, 460 S.E.2d at 257. Thus, here, we must give deference to the trial court’s factual finding that a seizure occurred in this case. See Ornelas v. United States, 517 U.S. —, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). In addition to Officer Loperl’s initial statement to the defendant, the evi*348dence proved that three uniformed officers arrived in two marked police cruisers and confronted the defendant. See Satchell, 20 Va.App. at 650, 460 S.E.2d at 257. Moreover, the trial court had the opportunity to evaluate the tone of voice Officer Loperl used in speaking to the defendant. See id. at 648, 460 S.E.2d at 256 (holding that “[t]he trial court has before it the living witnesses and can observe their demeanors and inflections”). In my view, these facts support the trial court’s legal determination that a reasonable person would not have felt free to leave. Therefore, I would hold that the police officers effectuated a seizure for Fourth Amendment purposes.
Because the record supports the trial court’s finding, and proves upon my de novo review that the officers’ show of authority by their words and actions constituted a seizure of the defendant, the question then is whether the officers had a reasonable basis to suspect the defendant of criminal activity. Contrary to the trial court’s finding, the evidence is not sufficient to prove that the investigatory detention was “justifiable.” In Alabama v. White, 496 U.S. 325, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990), the United States Supreme Court held that anonymous information that is “sufficiently corroborated” may provide a law enforcement officer with reasonable suspicion justifying an investigative stop. Id. at 331, 110 S.Ct. at 2416. “[Although the police do not have to verify every detail provided by an anonymous informant, ‘[significant aspects of the informer’s information must be independently corroborated.’” Gregory v. Commonwealth, 22 Va.App. 100, 106, 468 S.E.2d 117, 120 (1996) (quoting Bulatko v. Commonwealth, 16 Va.App. 135, 137, 428 S.E.2d 306, 307 (1993)).
In Gregory, the police officer received an anonymous tip that an individual fitting a certain description was flagging down cars and selling drugs. When the officer arrived at the reported location, he confirmed that the accused matched the detailed description provided by the informant. Id. at 104, 468 S.E.2d at 119. The officer testified that the accused acted nervously when he saw the officer and that the location was known for drug activity. Id. at 108, 468 S.E.2d at 121. We held in Gregory that based upon the information the officer received and his own independent observations, the anony*349mous tip was sufficiently corroborated and there was reasonable suspicion to conduct a Terry stop. Id. at 109, 468 S.E.2d at 121-22.
Here, Officer Loperl received an anonymous tip that “a black male wearing a white t-shirt, black shorts and white tennis shoes” was selling drugs. Contrary to the trial court’s finding, the evidence shows that Officer Loperl did not verify that the defendant matched the informant’s description. According to Officer Loperl, when he arrived at the location he did not observe the defendant before approaching him.
Q: At any time, did you stay behind and watch [the defendant’s] conduct prior to approaching him?
A: No, sir.
Q: Just to repeat that question, prior to—once you got to the location ... after receiving the information, you did not stay and watch to see what he was doing. Is that correct?
A: No, sir, I didn’t.
* $ * *
Q: But he was wearing a white t-shirt, black shorts and tennis shoes?
A: I don’t know.
Furthermore, unlike the situation in Gregory, there was no evidence that the reported location was known as an area of high drug activity or that the defendant exhibited any suspicious or furtive behavior.
On these facts, no credible evidence supports the trial court’s finding that the investigatory stop was “justifiable.” The police officers had no reason to suspect that the defendant was selling drugs other than the anonymous report. No evidence revealed the identity of the anonymous tipster or explained how the tipster obtained the reported information, and the record does not otherwise indicate that his conclusory assertion was worthy of being believed. On this record, the police officers merely accepted an anonymous tipster’s conclusory statement that a person at a designated location was selling drugs. Without verifying the description or reported *350criminal activity provided by the tipster, the officers approached the first individual they encountered and informed him that he was suspected of selling drugs. The officers did not possess a basis to conclude that the anonymous informant was reliable and, therefore, did not have reasonable and articulable suspicion to conduct a Terry stop. Because the initial seizure of the defendant was unlawful, the cocaine that was subsequently obtained should have been suppressed as “fruit of the poisonous tree.” Commonwealth v. Ealy, 12 Va.App. 744, 754, 407 S.E.2d 681, 687 (1991). Consent obtained as the result of an illegal detention is “not an independent source of the evidence, but rather [is] an exploitation of the unlawful [stop].” Id. at 757, 407 S.E.2d at 689.
Absent the cocaine, the evidence is insufficient as a matter of law to sustain the defendant’s conviction. Accordingly, I would reverse the conviction and dismiss the charge.

. Other factors that would be considered include inter alia the number of officers present, whether the officers displayed weapons, and physical circumstances of the encounter.